Judgment, Supreme Court, New York County (Ira Beal, J.), rendered July 12, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of ¿Vs to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of identification and credibility were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
The court properly exercised its discretion in denying defendant’s mistrial motion made after a prosecution witness had blurted out a reference to an uncharged crime. The court’s curative instruction was sufficient to prevent prejudice (see, People v Santiago, 52 NY2d 865).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). The court precluded the assistant district attorney from eliciting from defendant his prior felony assault conviction and properly permitted the prosecutor to elicit defendant’s prior conviction of attempted criminal sale of a controlled substance, despite its similarity to the instant case, since the prior narcotics conviction was probative of defendant’s willingness to place his interests above those of society (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.